TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00680-CV



                                   KBDJ, L.P., Appellant

                                              v.

                   Anne Ashmun and Neighbors Organized to Protect the
                          Environment, Inc. (NOPE), Appellees




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
      NO. GN402297, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant, KBDJ, L.P., has filed a motion for voluntary dismissal of its appeal.

Appellees do not oppose the motion. Accordingly, we grant the motion and dismiss the underlying

appeal.




                                           Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: October 27, 2005

Do Not Publish